Citation Nr: 1232103	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a vision disability.

3.  Entitlement to an initial rating greater than 10 percent for tension headaches.

4.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable rating, prior to November 17, 2009, for residuals of traumatic brain injury (TBI).

6.  Entitlement to a rating greater than 10 percent, beginning November 17, 2009, for residuals of TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, May 2006, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his wife testified at a January 2009 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

In its August 2010 decision and remand, the issues of entitlement to service connection for a left clavicle disability and for a gastrointestinal disability were remanded for further development.  Subsequently, service connection for those issues was granted by the June 2011 rating decision.  As the benefits sought on appeal have been granted, those issues are no longer before the Board.

Additionally, the August 2010 remand directed that the Veteran be scheduled for VA TBI, PTSD, joints, and stomach examinations; these were completed in November 2010.  The remand also directed that the RO issue an additional Supplemental Statement of the Case for all issues in which the full benefit sought on appeal was not granted; this was accomplished in June 2011.  Accordingly, the Board finds that there has been substantial compliance with the directives of the August 2010 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, the Veteran indicated at the November 2010 VA examinations and his January 2009 Board hearing that he was currently working for the postal service, and noted specifically at the November 2010 VA TBI exanimation that he did not experience significant occupational impairment due to his service-connected disabilities.  Because the Veteran has made it clear that he continues to be employed full-time, further consideration of entitlement to TDIU is not required.


FINDINGS OF FACT

1.  In an October 2011 written statement, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for a vision disability, and entitlement to increased ratings for residuals of TBI, PTSD, and headaches.

2.  The Veteran's service treatment records show that the Veteran reported that he had at present or a history of knee trouble in his May 2005 report of medical history, and specified that sometimes his right knee cap got swollen; he also specified in his March 2003 post-deployment questionnaire that he experienced swollen joints during his deployment, but not after.  

3.  A right knee disability is currently diagnosed.

4.  The competent evidence of record does not relate the Veteran's right knee disability to his military service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the entitlement to service connection for a vision disability, and entitlement to increased ratings for residuals of TBI, PTSD, and headaches have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1). 

The Veteran's claims for entitlement to service connection for a vision disability, and entitlement to increased ratings for residuals of TBI, PTSD, and headaches.  The Veteran perfected an appeal as to these issues in July 2006 and February 2009 substantive appeals.  However, in an October 2011 written statement, he requested withdrawal of his appeal as to these issues.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to these issues, and they are dismissed. 

Service Connection Claim

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A September 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the Veteran was not notified of regulations pertinent to the establishment of an effective date and of the disability rating in the September 2005 letter, as it preceded the date of the relevant decision by the Court of Appeals for Veterans Claims (Court) requiring such notice, the Veteran is not prejudiced by the lack of notice as the preponderance of the evidence is against his claim for service connection for a right knee disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in November 2005 and November 2011, and the record reflects that these examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each examination report reflects that the Veteran was asked about the history of his disability and his current symptoms, and that a complete physical examination was conducted to include X-rays as appropriate; the November 2010 VA examination report contains a nexus opinion supported by a complete rationale.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans; that representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his military service.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show that the Veteran reported that he had at present or a history of knee trouble in his May 2005 report of medical history, and specified that sometimes his right knee cap got swollen; he also specified in his March 2003 post-deployment questionnaire that he experienced swollen joints during his deployment, but not after.  However, he did not report any knee concerns in his May 2005 report of medical assessment, and the records do not formally document a right knee injury or reflect a diagnosed right knee disability.  Specifically, in May 2003 the Veteran reported a history of collarbone pain after falling in a road march in December 2002; that record did not mention any knee problems.  However, the Veteran reported at the November 2010 VA joints examination that he injured his right knee in a fall while on a road march in December 2003 at Fort Hood.  He states that at the time, he did not have any pain, or seek care for his injury.  Thereafter, he noticed increased right knee pain after arriving in Iraq in 2004.  While he denied sustaining an additional injury, he reported being treated by medics for knee pain with ibuprofen while in Iraq as well as after his return to Fort Hood.

At the November 2005 VA joints examination, physical examination was normal, as the examiner found that the right knee was free of symptoms including abnormal range of motion, instability, or swelling.  VA outpatient treatment records dated from February 2006 to January 2007 and from January 2008 to August 2008 contain the Veteran's complaint of shoulder symptoms and mental health concerns, but do not reflect reports of knee pain or other symptoms.  Specifically, the Veteran denied experiencing musculoskeletal symptoms and noted playing league soccer regularly at a March 2006 visit.

At his January 2009 Board hearing, the Veteran testified that he injured his right knee at the time he injured his left clavicle, but was unable to seek treatment other than from a medic because no one would release him from duty.  He reported not receiving treatment since military service and stated that his symptoms included pain inside the knee and popping, symptoms he also experienced in service.  A March 2009 private treatment record documenting a magnetic resonant imaging test (MRI) showed an oblique linear increased signal in the posterior horn of the meniscus suspicious for small peripheral oblique tear.  At the November 2010 VA examination, the Veteran reported that he injured his knee in February 2009 after a fall at his home in which he also injured his right foot.  He sought treatment from a private orthopedist, undergoing a March 2009 MRI which showed a meniscal tear.  After physical examination, right knee patellar chondromalacia and internal derangement were diagnosed.

The competent evidence of record does not relate the Veteran's diagnosed right knee disability to his military service.  The sole medical opinion of record, from the November 2010 VA examiner, concluded that based on the evidence of record, the diagnosed right knee patellar chondromalacia and internal derangement was less likely than not related to his claimed right knee injury in service.  The examiner pointed out that while the Veteran was treated repeatedly for a clavicle injury in service, which he asserted was the same incident in which he injured his knee, he never reported knee symptoms when he reported his clavicle symptoms.  While the Veteran reported being treated while at Fort Hood, there were no reports documenting treatment of knee symptoms, or a diagnosed knee disability, in the remainder of the service treatment records.  
Although he has alleged continuous and similar right knee symptomatology since service, the evidence does not establish continuity of symptomatology after the Veteran's service separation and before the February 2009 right knee injury.  The Veteran testified at his January 2009 Board hearing that he experienced right knee symptoms since his in-service injury when he also injured his clavicle, but the service records show that he did not report knee symptoms when being treated for the clavicle symptoms.  Further, while he noted in the May 2005 report of medical history that he had previously experienced right knee swelling, the March 2003 post-deployment questionnaire clarified that it had occurred during the deployment, not after.  More importantly, years of documented VA outpatient treatment visits reflect that the Veteran complained of symptoms of several other conditions, but not of right knee symptoms, even as he reported in March 2006 that he was playing soccer regularly.  Thus, the Veteran's January 2009 testimony with respect to continuity of symptomatology and statements to the November 2010 VA examiner are contradicted by other evidence of record, and as such cannot be a basis to substantiate his claim for service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

To that end, the evidence of record supports the VA examiner's conclusion.  It is important to note that the VA examiner considered the Veteran's lay assertions as to symptomatology, but rejected them as having been contradicted by the record, including the years of VA outpatient treatment visits at which the Veteran did not report knee symptoms or denied having them.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  For these reasons, service connection for a right knee disability is not warranted.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the Veteran's claim for service connection must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the issue of entitlement to service connection for a vision disability is dismissed.

The appeal as to the issue of entitlement to an increased rating for residuals of TBI is dismissed.

The appeal as to the issue of entitlement to an increased rating for PTSD is dismissed.

The appeal as to the issue of entitlement to an increased rating for headaches is dismissed.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


